Citation Nr: 0920767	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 rating decision in which the RO denied 
service connection for PTSD.  In April 2003, the Veteran 
filed a notice of disagreement (NOD).  A February 2004 rating 
decision confirmed and continued the denial of service 
connection for PTSD.  The Veteran filed a NOD in June 2004.  
The RO issued a Statement of the Case (SOC) in September 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in September 
2004.  

In April 2005, the Veteran testified during a hearing before 
a Veterans Law Judge (VLJ) at the RO; a transcript of this 
hearing is of record. 

In February 2006, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The AMC 
continued the denial of the claim (as reflected in a May 2006 
and August 2006 supplemental SOCs (SSOCs)),

In December 2006, the Board again remanded the claim on 
appeal to the RO to ensure full compliance with its prior 
remand.  After completing the requested development, the AMC 
continued the denial of the claim (as reflected in a November 
2008 SSOC), and returned this matter to the Board for further 
appellate consideration. 

In December 2008, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
signed waiver of initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2008). 

In March 2009, the Board sent a letter to the Veteran 
informing him that the VLJ before whom he had testified in 
April 2005 was no longer employed at the Board and advising 
him that he had a right to a new hearing before another VLJ 
that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 
2002) (providing that the member or members designated to 
conduct a hearing shall participate in making the final 
determination of a claim on appeal).  That letter noted that, 
if he did not respond to the letter within 30 days, the Board 
would assume that the appellant did not want an additional 
hearing.  No response has been received from the appellant 
concerning this matter.  Accordingly, consistent with the 
letter, the Board assumes that the appellant does not desire 
an additional personal hearing before the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), and no further development in 
this regard is warranted.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
January 2003 letter also requested that the Veteran submit 
any pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2003 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the January 2003 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

While VA has not, consistent with Dingess/Hartman, provided 
the Veteran with general notice as how VA assigns disability 
and effective dates, and the type of evidence that impacts 
these determinations (in the event the claim for service 
connection is granted), , on these facts, such omission is 
not shown to prejudice the appellant.  Because the Board 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC); private treatment records; the report of a November 
2008 VA examination and a report from the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly, 
the United States Armed Services Center for Unit Records 
Research (CURR)).  Also of record and considered in 
connection with the current appeal is the transcript of the 
Veteran's April 2005 Board hearing, as well as various 
written statements provided by the Veteran and by his 
representative and family members, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfiel v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In this case, the Veteran has been diagnosed with PTSD-as 
reflected, for example, in the report of a e November 2008 VA 
examination.  That diagnosis notwithstanding, the Board finds 
that this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that the claimed stressor actually 
occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

In this case, in a January 2003 letter, the RO requested that 
the Veteran provide specific information regarding his 
alleged stressors, including approximate dates, units 
involved, and the geographic location where the stressful 
event took place.  

In a March 2003 stressor statement, the Veteran reported that 
while stationed in Bangkok, Thailand, and serving with the 
281st MP Company, he was lost in the jungle and rescued by 
Thai people who returned him to the base.

In a July 2004 stressor statement, the Veteran reported that 
while stationed in Hawaii, he was called to investigate an 
auto accident involving a fatality.  The fatality was a 
member of his unit.  He reported that he assisted in the 
removal of the body from the motor vehicle accident.  The 
Veteran also reported that in 1992 he was stationed in Miami, 
Florida when Hurricane Andrew hit.  His battalion was called 
into assist the relief efforts.

In an April 2005 memorandum, the Veteran reported that a 
member of his platoon, SPC Smith, was killed in a motor 
vehicle accident.  The Veteran noted that while he did not 
actually view the accident scene before it was cleaned up, he 
did remember viewing it shortly afterwards.

During his April 2005 hearing, the Veteran testified that he 
took part in relief efforts for Hurricane Andrew.  He also 
testified that he served in Bangkok to help control the 
Americans who were there.  The Veteran also testified that 
while stationed in Hawaii as a traffic investigator, he was 
called to every single traffic fatality that occurred while 
he was there.

In a June 2006 letter, the Veteran's step father reported 
that he visited the Veteran while he was in Bangkok in 1975.  
He noted that the nature of the Veteran's work in Bangkok was 
very stressful.

In a June 2006 letter, the Veteran's wife reported that her 
husband had the tendency to feel that everyone he dealt with 
is out to get him or take something of value from him.

During a November 2008 VA examination, the Veteran reported 
that he had to investigate a motor vehicle accident in Hawaii 
where he had to pull the body of his friend, Sergeant Smith, 
from the vehicle.  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was as a Military Policeman, and that he 
received the following medals/awards: National Defense 
Service Medal; Meritous Service Medal; Army Commendation 
Medal; Army Achievement Medal; Army Good Conduct Medal; 
Professional development ribbon; Army Service Ribbon; Gold 
Recruiter Badge; Driver and Mechanic Badge; Rifle M16 
Qualification Badge and .45 Cal Expert Qualification Badge.  
The Veteran's DD 214 also reflects that the Veteran received 
training in traffic management/accident investigation and a 
Military Police course.

The above-referenced MOS and documented medals/awards are not 
specifically indicative of combat service; and there is 
otherwise no objective evidence in this regard.  As objective 
evidence does not establish that the Veteran engaged in 
actual "combat with the enemy", VA is unable to accept the 
occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s).  
See 38 C.F.R. § 3.304(f).

Initially, the Board observes that most of the above-cited 
stressors are not objectively verifiable, as they are general 
in description and involve events that would not be contained 
in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  Moreover, of the stressors 
that appear to be capable of verification-the death of a 
soldier in a motor vehicle accident and incidents in Bangkok-
the current record simply does not corroborate the occurrence 
of either stressor. 

The RO requested verification of these stressors from JSRRC.  
In its response, JSRRC indicated that Army safety records did 
not reflect the motor vehicle accident that the Veteran 
described.  The U.S. Army Combat Readiness Center was able to 
verify an Army Accident Report Case in June 1979 but it 
involved the death of a 16 year old female civilian who was a 
passenger in a personal vehicle.  At the time of the report, 
the Hawaii Police Department was still investigating the 
accident as the incident did not occur on Post.  JSRRC 
indicated that they checked the list of casualties for 1979 
and did not find a service member named Smith killed in a 
motor vehicle accident in Hawaii.

Regarding the Veteran's claimed stressor in Bangkok which 
included waking up in a jungle over 100 miles away from 
Bangkok, JSRRC reported that the Center of Military History 
stated that the 281st MP Company was located in Thailand from 
November 1973 until 1975.  However, the JSRRC was unable to 
find any documentation from the 281st MP Company or the MP 
Battalion for 1974.

Thus, based on the information provided by the Veteran, the 
RO was unable to verify either of the potentially verifiable 
stressors.  Thus, the occurrence of a claimed in-service 
stressor has not been established independently.  The Board 
also notes that no further effort in this regard is 
warranted.

The Board also notes that the Veteran also has not furnished 
any objective evidence that supports the occurrence of any 
claimed in-service stressor.  For example, the June 2006 
statement of the Veteran's wife, describing his behavior does 
not verify the occurrence of any claimed in-service event.  
Additionally, while the Veteran's step father in a June 2006 
letter described the Veteran's responsibilities in 1975 as 
stressful, this too does not verify the occurrence of any 
claimed in-service event.  

The Board also notes that while part of the Veteran's 
personnel file, a duplicate copy of which was submitted by 
Veteran, supports his assertion that, from June 1980 to 
November 1981 he served as a traffic investigator, this 
document does not support the occurrence of an alleged 
stressor.  As indicated, JSRRC did not verify the occurrence 
of a service member named Smith killed in a motor vehicle 
accident in Hawaii, as alleged, and there is otherwise no 
objective evidence to support the occurrence of any such 
incident. 

Based on all of the foregoing, the Board must conclude, on 
these facts, that there is no verified or verifiable stressor 
to support the claim, and the record does not present a basis 
for VA to make additional attempts to independently 
corroborate any reported stressor(s).  Accordingly, while the 
Veteran has been diagnosed with PTSD by VA practitioners, 
such diagnosis was based on an account of an unverified 
stressors reported by the Veteran, and credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met and the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
under these circumstances, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


